Citation Nr: 1119888	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  04-35 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Propriety of severance of service connection for type 2 diabetes mellitus.

2.  Propriety of severance of service connection for peripheral neuropathy of the left upper extremity as secondary to type 2 diabetes mellitus.

3.  Propriety of severance of service connection for peripheral neuropathy of the right upper extremity as secondary to type 2 diabetes mellitus.

4.  Propriety of severance of service connection for peripheral neuropathy of the left lower extremity as secondary to type 2 diabetes mellitus.

5.  Propriety of severance of service connection for peripheral neuropathy of the right lower extremity as secondary to type 2 diabetes mellitus.

6.  Propriety of severance of entitlement to special monthly compensation.



REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to January 1963, November 1965 to November 1967, and January 1968 to September 1988.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which severed service connection for diabetes mellitus type 2, peripheral neuropathies of the upper and lower extremities, and entitlement to special monthly compensation.  The Veteran disagreed and perfected an appeal.

In August 2005 and again in February 2009, the Board remanded this claim for additional development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.  

In May 2007, the Veteran and his representative presented evidence and testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  The RO followed the proper administrative procedures to effectuate the severance of service connection for type 2 diabetes mellitus, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity and entitlement to special monthly compensation. 

2.  The RO, in a September 2002 rating decision, granted service connection for diabetes mellitus based on a presumption of Agent Orange exposure due to service in Vietnam.

3.  The RO, in a November 2002 rating decision, granted service connection for peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity secondary to service connected diabetes mellitus based on a presumption of Agent Orange exposure due to service in Vietnam, and entitlement to special monthly compensation.  

4.  In granting the claim of service connection in September 2002 and for secondary service connection as well as special monthly compensation in November 2002, the RO erroneously concluded that the Veteran's service included service in the Republic of Vietnam as defined by VA regulations.  

5.  The Veteran did not set foot on the shores of Vietnam; there is no evidence showing that he had duty or visitation in Vietnam as defined by VA regulations or that he was otherwise exposed to Agent Orange.

5.  The rating decision of September 2002 which granted service connection for diabetes mellitus as a presumptive condition of herbicide exposure was clearly and unmistakable erroneous and the November 2002 rating decision which granted secondary service connection for peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity and entitlement to special monthly compensation secondary to service connected diabetes mellitus based on a presumption of Agent Orange exposure due to service in Vietnam was clearly and unmistakably erroneous.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of service connection for type 2 diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1116, 1155, 5103A, 5107(b), 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.307, 3.309 (West 2010).

2.  The criteria for restoration of service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1116, 1155, 5103A, 5107(b), 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.307, 3.309, 3.310 (West 2010).

3.  The criteria for restoration of service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1116, 1155, 5103A, 5107(b), 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.307, 3.309, 3.310 (West 2010).

4.  The criteria for restoration of service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1116, 1155, 5103A, 5107(b), 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.307, 3.309, 3.310 (West 2010).

5.  The criteria for restoration of service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1116, 1155, 5103A, 5107(b), 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.307, 3.309, 3.310 (West 2010).

6.  The criteria for restoration of special monthly compensation have not been met.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.102, 3.114(b), 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefined VA's duty to assist a Veteran in the development of his claims. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  However, inasmuch as the propriety of the severance involves a determination as to clear and unmistakable error (CUE), the VCCA is not for application.  Livesay v. Principi, 15 Vet. App. 165 (2001).

Regardless, the Board notes that the Veteran was provided the appropriate due process by a March 2003 letter following the rating decision proposing severance. Clearly, he was made aware of what was necessary to establish service connection, and was provided appropriate due process with regard to the need to submit evidence showing that the severance should not take place.  

Propriety of the Severance of Service Connection

The Veteran and his representative contend, in essence, that the Veteran has met the presumptive requirements of service connection for diabetes mellitus, due to herbicide exposure, and should retain service connection for diabetes mellitus on a presumptive basis.  It is further contended that the grant of service connection for peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity all as secondary to service connected diabetes mellitus based on a presumption of Agent Orange exposure due to service in Vietnam, and entitlement to special monthly compensation should be restored.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service- connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116 (West 2002; 38 C.F.R. §§ 3.307, 3.309(e) (2010).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41442- 41449, and 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996).  

To establish entitlement to SMC based on housebound status under 38 U.S.C.A.§ 1114(s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i) (2010).

In August 2001, the Veteran filed a claim for service connection.  In a September 2002 rating decision, the RO granted service connection for various conditions, to include Type II diabetes mellitus, based on presumed exposure to herbicides.  In November 2002, the RO granted service connection for peripheral neuropathy of the left and right upper and lower extremities based on presumed exposure to herbicides and as secondary to diabetes mellitus. and also granted special monthly compensation, based on having a single disorder rated as 100 percent disabling and an additional service-connected disabilities, evaluated as 60 percent or more disabling that are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  

Previous determinations which are final and binding, including decisions of service connection, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed and amended.  38 C.F.R. § 3.105(a) (2010).

Service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  Where severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The Claimant will be notified at his or her latest address of record of the contemplated action, and furnished detailed reasons thereof, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105 (2010).

The Court has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992). ((The Court has further stated that a CUE is a very specific and a rare kind of "error." It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

The Court has held that the same CUE standard that applies to a Veteran's CUE challenge to a prior adverse determination under 3.105(a) is also applicable in the Government's severance determination under 3.105(d).  "Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof."  See Wilson v. West, 11 Vet. App 383 (1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned.").  See also Graves v. Brown, 6 Vet. App. 166, 170 (1994) (holding that clear and unmistakable error is defined the same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)).

However, the evidence that may be considered in determining whether severance is proper under section 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The Court reasoned that because section 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection.  The Court reasoned that "[i]f the Court were to conclude that . . . a service connection award can be terminated pursuant to section 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, the VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Venturella, 10 Vet. App. at 342-43.))  At the outset, it is important to address whether or not the procedural requirements were met as to severance of service connection and the ancillary issues that flowed therefrom.  

The Veteran and his representative have not asserted, nor has the record shown, that there were any procedural deficiencies with regard to the provisions of 38 C.F.R. § 3.105(d).  A rating decision of March 2003 proposed severance of the aforementioned rating and the Veteran was given notice of the proposed severance that same month.  In February 2004, some eleven months later, the Veteran's ratings for diabetes mellitus as well as for peripheral neuropathy of the left and right upper and lower extremities and for special monthly compensation were severed in accordance with 38 C.F.R. § 3.105(d), and he was notified of the severance in March 2004.  The severance procedures were properly followed.

Here the Veteran does not claim that he set foot in Vietnam.  He has testified that he was stationed aboard a ship in the waters off Vietnam that was sprayed with Agent Orange.  The Veteran contends that he was a crewman aboard the U.S.S. Tom Green County (LST 1159) (hereinafter referred to as the Green County), an amphibious landing vessel, which he contends operated in the Mekong Delta of Vietnam.  He contends that while aboard the ship, he was exposed to Agent Orange, an herbicide which caused his type 2 diabetes mellitus and related peripheral neuropathies.  At the January 2008 video conference, the Veteran testified that the Green County was anchored in Saigon Harbor to provide gunfire support for Marine operations.  He further testified that on at least one occasion, a U.S. plane sprayed Agent Orange on the ship.  In an April 2009 statement the Veteran reported that he was not stationed aboard the Green County but was sent on board as a courtesy to them.  He stated that his exposure to Agent Orange was aboard the USS O'Callahan and an aircraft carrier passed over spraying the chemical.  

An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § (a)(6)(iii). VAOPGCPREC 27-97 (July 23, 1997); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upheld VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  However, in regulations adding diabetes mellitus as a disability presumptively related to herbicides, VA stated that "service in the Republic of Vietnam" includes service on inland waterways.  See 66 Fed. Reg. 23,166 (May 8, 2001).  

In this case, the Veteran has not specified or otherwise asserted that he ever set foot on the soil of the Republic of Vietnam.  Rather he claims that he was sprayed with Agent Orange when US planes flew over the ship which he was on while he was on the deck and the drops went into his coffee.  

The evidence in the claims file shows that the US Army Joint Services Records Research Center (JSRRC) reported in June 2009 that a review of the file shows that the evidence did not support that the Veteran was aboard or assigned to the USS Tom Green County during operations in Vietnam.  In an October 2010 statement from NARA it was reported that the deck logs of the USS O'Callahan showed that the ship was commission in July 1968 and was in San Diego in July 1969.  As to the 1970 time period it was noted that from July 28, 1970 to August 3, 1970, the ship was conducting strike operations against the Viet Cong in South Vietnam but the incident of dumping of Agent Orange on the vessel could not be found.  

Pursuant to 38 C.F.R. § 3.13, service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  Such is not shown here. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  VA's General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic of Vietnam.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961 and ending on May 7, 1975 in the case of a Veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.  Similarly, in another precedent opinion, the VA General Counsel concluded that the term "service in Vietnam" does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-93.

In this case, the Veteran has not claimed that he visited Vietnam, only that he was on vessels that were within Vietnam in terms of political boundaries as well as geology.  That is not the standard used in this regard.  VAOPGCPREC 27-97 indicates, in pertinent part, that it was Congress' intent to include the service of Veterans who actually served within the borders of the Republic of Vietnam and that Congress' focus was onground forces with no suggestion that Congress intended to liberalize the "Vietnam era" definition with respect to naval personnel serving on deep-water vessels off the shores of Vietnam.  Exposure to herbicides has not otherwise been demonstrated or shown.  In this regard, the evidence does not show that either vessel was sprayed with Agent Orange while the Veteran was aboard.  

The Veteran's grant of service connection for diabetes mellitus was made on the presumption of exposure to herbicides due to service in Vietnam.  At the time of the September 2002 rating decision, the Veteran had not presented, and had not alleged, that he had diabetes mellitus in service or within one year of service discharge.  He also had not presented any evidence where a medical provider had attributed his diabetes to service or to herbicide exposure.  His claim was that he had diabetes based on ship board duty off the coast of Vietnam.  Further a review of his file does not show treatment for diabetes in service or until many years thereafter.  At retirement in July 1988, he reported being in good health and no pertinent abnormality was noted.  Diabetes is shown in VA outpatient records dated beginning in the 2000's many years after service discharge.  In addition, no examiner has offered an opinion that the diabetes is related to service.  While the Veteran has claimed that he had symptoms of diabetes in service, the records in the file do not confirm or even suggest this.  

A lay person is competent to state a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v.  Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v.  Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki,   312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").   

Here, the Board finds that the Veteran has not demonstrated the medical knowledge required establishing a diagnosis or an etiological nexus between his diabetes and service since diabetes is not the type of injury for which lay evidence is competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1)  [competent medical evidence means evidence provided by a person  who is qualified through education, training, or experience to  offer medical diagnoses, statements, or opinions].  Therefore, although the statements of the Veteran in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a diagnosis or a medical nexus between the disorder and the Veteran's period of service. 

Further, to the extent that the Veteran's statements are offered as evidence of continuity of  symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous  medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v.  Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.  App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v.  Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to  provide evidence of his own experiences, the fact that the Veteran's treatment records do not reflect a diagnosis of diabetes until over a decade after service weighs heavily against the claim he now makes that he has had problems  ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  Further the Board notes inconsistencies in the Veteran's explanation of how he was exposed to Agent Orange.  He reported in August 2001 that his claim was based on having ship board duty of the coast of Vietnam.  During his personal hearing he stated that he was stationed aboard the USS Green County when he was sprayed with Agent Orange.  In an August 2010 he reported he was not stationed aboard the USS Green County but was just sent there.  He then stated that he was sprayed with Agent Orange when he was stationed on the USS O'Callahan in 1970.  These inconsistencies render his assertions not credible.  

Since the service department records fail to show that the Veteran had service in Vietnam as defined in VA regulations, a presumption of exposure to Agent Orange is not warranted.  The sole basis for the award of service connection was based on a presumption of the Veteran being exposed to Agent Orange in Vietnam.  The RO, in its September 2002 decision, erred by concluding that he had service in Vietnam.  At that time, there was no evidence that the Veteran had actual duty or visitation within the borders of the Republic of Vietnam, and he had not claimed such.  Thus the RO incorrectly applied the regulations.  It would follow therefore that the grant of service connection for peripheral neuropathy of the right and left upper and lower extremities based on being secondary to diabetes mellitus was clearly and unmistakably erroneous and that the grant of special monthly compensation was erroneous.  

For the reasons stated above, the Board finds that the RO followed the proper procedures for severing service connection for diabetes mellitus due to herbicide exposure as well as for peripheral neuropathy of the left and right upper and lower extremities and special monthly compensation.   The awards for these conditions were clearly and unmistakably erroneous, and therefore, the appeal must be denied.


ORDER

Severance of service connection for type 2 diabetes mellitus was proper and the appeal is denied.  

Severance of service connection for peripheral neuropathy of the left upper extremity as secondary to type 2 diabetes mellitus was proper and the appeal is denied.

Severance of service connection for peripheral neuropathy of the right upper extremity as secondary to type 2 diabetes mellitus was proper and the appeal is denied.

Severance of service connection for peripheral neuropathy of the left lower extremity as secondary to type 2 diabetes mellitus was proper and the appeal is denied.

Severance of service connection for peripheral neuropathy of the right lower extremity as secondary to type 2 diabetes mellitus was proper and the appeal is denied.

Severance of entitlement to special monthly compensation was proper and the appeal is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


